REASONS FOR ALLOWANCE
1.	Claims 1, 4 – 11, and 13 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments/arguments filed May 17, 2021 with respect to independent claims 1, 11 and 20 have been considered and they are persuasive.  The rejection of the claims as being anticipated under Mogul et al. (US Pub. No. 2015/0334024) is withdrawn.
According to a prior art search on the claimed invention, Ludwig et al. (US Pub. No. 2008/0274747) disclose an invention where the monitoring means may arranged to identify overload or congestion in the uplink and/or the downlink. In this case, the resource allocation means may be arranged to decrease the scheduling priority in the downlink direction for the at least one session if overload or congestion is detected in the uplink direction and the at least one session has a high ul_ratio. Similarly, the resource allocation means may be arranged to decrease the scheduling priority in the uplink direction for the at least one session if overload or congestion is detected in the downlink direction and the at least one session has a high dl_ratio (paragraph 0019).  However, Ludwig et al. fail to teach or disclose the claimed features as recited in independent claims 1, 11 and 20 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1, 4 – 11, and 13 – 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473